Case 6:20-cv-00142-RBD-LRH Document 11 Filed 02/08/20 Page 1 of 3 PagelD 49

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA District of Florida

Case Number: 6:20-CV-142-
ORL-37LRH

Plaintiff:
TAVIA WAGNER

vs.

Defendant:
FANTASY ISLAND LLC, AND PURPLE HAZE GLASS, INC. D/B/A PURPLE
HAZE OF DAYTONA BEACH

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#604

DAYTONA BEACH, FL 32118

Received by MAX J. GARCIA, INC. on the 31st day of January, 2020 at 10:00 am to be served on PURPLE HAZE
GLASS, INC. C/O YOHAN COHEN-REGISTERED AGENT, 2550 SOUTH ATLANTIC AVE., DAYTONA BEACH, FL
32118.

|, Jeff Veri, being duly sworn, depose and say that on the 6th day of February, 2020 at 11:30 am, I:

served the CORPORATION'S REGISTERED AGENT by delivering a true copy of the SUMMONS AND COMPLAINT
with the date, my initials and hour of service endorsed thereon by me, to: YOHAN COHEN as Registered Agent at
the address of: 2550 SOUTH ATLANTIC AVE., DAYTONA BEACH, FL 32118 on behalf of PURPLE HAZE GLASS,
INC., and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 42, Sex: M, Race/Skin Color: WHITE, Height: 5'10", Weight: 210, Hair: BLACK,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read
the foregoing return of service and that the facts in it are true. Notary not required pursuant to F.S. 92.525(2)

State of Florida VSS IW Vr
County of rN

Subscribed and sworn to before me by means of
physical presence on the 7th day of February, 2020 by

the affiant who is personally known to me.

 

 

 

Notary PUBIC Ac a (xd ~
Print Name WHO

 
 
 
    

  
 

. MAX GARCIA
MY COMMESIOR HE SPIRE OTE
EXPIRES: July 18,2020

Bonded Thru Notary Public Underwriters y
Sangean a

  

   

  

 

   

Jeff Verj
Proce e

MAX J. GARGIA, ING.
145 E RICH AVE
SUITE G

Deland, FL 32724
(386) 624-6943

Our Job Serial Number: MJG-2020001035

base Services, Inc. - Process Server's Toolbox V8.1¢
Case 6,20-cv-00142;RBD-LRH Pocument41,iRiled:02/08/20> .Ragece of 3,RagelD 50

AO 440 (Rev. 66/12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

}

TAVIA WAGNER :
}

)

}

)

Pia

 

Civil Action No. 6:20-cv-142-ORL-37LRH

Vv.

}
}

FANTASY ISLAND LLC, and PURPLE HAZE GLASS. INC.. )
d/b/a PURPLE HAZE OF DAYTONA BEACH )

Defointartts) )

Tot (Delendant’s i

 

PURPLE HAZE GLASS, INC
YOHAN COHEN - Re 3
2250 SOUTH ATLANTIC AVE

DAYTONA BEACH, FLORIDA 32118

  

 

Recipient Signature
A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a(2) or (3) — you must serve on the plainuiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: JOE M. QUICK. ESQ.

LAW OFFICES OF JOE M. QUICK ESQ
1224 S. PENINSULA DRIVE #619
DAYTONA BEACH, FLORIDA 32118
TELEPHONE (386) 212-3591

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURS

| Senin

Date:

 

/
Ms

AC) 440 (Rev. £

Case 6:20-cv-0

Case elma beaice eae L) Document 41 - Filed 02/08? 0p Rage 3 ef s.hagelR 51

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q))

This summons for

was received by me on (dite)

Date:

Additional information regarding attempted service, etc:

MI | personally serv

 

 

- summons on the individual at

Aucple Haze Glass Inc

 

on fdatei

 

+ OF

“I I left the summons at the individual's residence or usual place of abode with +

a person of suitable age and

 

sretion who resides there.

On (date) _and mailed a copy to the individual’s last Known address; or

Fill served the summons on mane ¢

 

designated by law to accept service of process on behalf of mane of org

Tr GCG on w Hg ino or

“Powe Haze Gloss

 

 

My fees are $ for travel and $

I declare under pen

2/6/30

 

che summons unexecuted because

45) CAV Cohen _ who is

 

5 Or

for services. for a total of $ 0

2
Oo

yerjury that this information is true.

  

de lees Process Seer

 

 
